-.- ‘;




                  E    ~~OIRNEY        GENERAL

                         OF    TEXAS




    Ronorable Conrad J. Landram
    Assistant District Attorney
    Houston 2, Texas
    Dear Sir:                 Opinion No. O-5656
                              Re: Under what circumstances may the
                                   owner of property make partial
                                   payments on a tax judgment that
                                   is final?
            This is in reply to your letter of October 2, 1943,
    which reads as follows:
             "Under what circumstances may the owner of
         property make partial payments on a tax judgment
         that is final?
             "We have the following possible types of cases:
             "(a) A single parcel of property with several
         years of delinquent taxes but a lump sum judgment
         for the whole. -- Can any one year plus all of the
         costs be paid without paying the entire judgment?
             "(b) Several separate parcels of property
         separately assessed and ordered to be sold separ-
         ately. Certainly each separate parcel may be re-
         deemed under such a judgment."
            There is no provision in the statutes for partial pay-
    ment of delinquent taxes on a single parcel of land separately
    assessed and which have been reduced to judgment. Therefore,
    it is our opinion that, where judgment has been taken in a lump
    sum for several years of delinquent taxes on a single parcel
    of land, the taxes for one year plus all of the costs cannot
    be paid without paying the entire judgment.
            However, where a judgment has been taken for delinquent
    taxes against several separate parcels of land which were
    separately assessed and ordered to be sold separately, the tax
    against each separate tract or parcel of land, insofar as the
    right of payment is concerned, it so be regarded as a separate
    tax, and may be paid without at the same time paying other
    taxes. In the case of Richeg v, Moor, 249 S.W. 172, Moor
Honorable     Conrad    J.   Landram,    page 2                O-5656


owned 8 separate       and dlstlnct        tracts      of land which were liat-
ed on the same asaeaament           sheet,       but ; each traot    was aeparate-
lg rendered      and valued.      He tendered          to the tax collector         the
taxes due on tract8        1 to 7, but the tax collector                refused     said
tender     and demanded payment of the taxes due on all of the 8
tracts     as a Condition     preoedent        to acceptance.        Moor filed
suit asking      that the collector          be requlred       to accept      the taxes
so tendered,       and to Issue a reaelpt            therefor    as provided      by
law showing payment of the taxes against                    each of said tracts
Nos. 1 to 7.        Upon hearing     the trial         court granted      the re-
lief    sought and, while said case was pending                  in the Court of
CLvf 1 Appeals a certain       questions        were certifted       to the Supreme
Court, among aaid questions           being one as to whether               the tax
collector     should have accepted           the tender       made.    This ques-
tion was answered        in the afflrmatlve            and, in so answering         saLd
queatlon,     the Supreme Court made the following                  holding:
            “A land tax, although         a portion     of the gen-
     era.1 taxes due by the taxpayer,             is nevertheless
     a separate     and distinct       tax agatnst      the land, and
     must be ao oonaidered          from the initial         step of ren-
     dition    to the finality        of the tax deed under sel-
     zure and sale by the sheriff            or under orders of
     the court.      . . . . While the general           rule ls that
     taxes must be paid in full at one time, snd, unless
     otherwtse     provided    by statute,      a taxpayer       cannot
     tender    a portton     of the tax and demand a receipt
     therefor,     yet this    rule is subject        to some qualifi-
     cat Ion.     The citizen     always has the right           to pay
     the amount of any one tax listed              against      him, or
     as held in some ,jur~sd~ctiona,            to pay the tax on
     any one item or pleoe of property              which has been
     sepa~rately    assessed,    wlthout     offering      to pay the
     taxes on other parts.          . . . .


           “In oonstdering       the rule requiring          the full
       payment of the taxes,         we think it an appropriate
     deduotlon     from the authorities           to say that,       where
     it Le neoseea*Py for any one, In order to preaerve
     unimpaired hle property           rlghte,      to pay the taxes
     due on any separate         treat or paroel        of land whloh
     has been eeperetely         assessed,      he has the right        to
     do so; and, where the statutes               oan be oonstrued        to
     accompllah      this end, they should be so oonetrued.
     Under the aonetitutional            provision     before   us, the
     right    of the aitieen       to have any tract         of his land
     free of any llen,        exaept that to aedure the taxes
     1evLed against       it,  la an important,         eubstanttal,
5norable   Conrad J. Landram, page 3       o-5656



    and real property right, not limited by the Con-
    stitution by any obligation tc pay all other
    taxes due by him. If we were to say that the
    taxpayer cannot pay the taxes on one tract of his
    land without paying on all, or paying all of his
    taxes,.in f.tsfinal effect on him, as previously
    stated, we would be awarding a lien not provid-
    ed by the Constitution, or imposing a quasi-dis-
    trlint not warranted by that instrument. The gen-
    eral rule that all taxes due must be pal.date one
    tiizeis not to be so blindly followed as to sub-
    vert the plain meaning of the organic law.
         "Without attempting 'coreview the statutes
    composing our taxation system, we may say, gener-
    ally, that three m thods are provided for securing
    and collecting ta63es: First, foreclosure of and
    sale under the constitution lien imposed on each
    tract of land for the taxes assessed against it;
    second, the summary process of seizure and sale,bg
    the collector; and, third, suit for taxes, and the
    levy on and sale of all lands (except the homestead)
    !n satisfaction of the judgment. Having provided
    these three methods of enforced collection of taxes
    hy express a~ndelaborate laws, we cannot say that
    R fourth method, to wit, that of retatning the lien
    :zneach pn~rticulartract by refusing to take the
    t?x;:sdue thereon when tendered until all taxes are
    pnld, arises bg implication or in virtue of any
    grznera.1rule. 'Weare of the opinion that the tax
    ag-?insteach separate tract or parcel of land, in
    so far as the right of payment is concerned, is to
    b::?
       regarded as a separate tax, and may be paid with-
    out at the same time paying other taxes. Since
    the right of payment exists, the statutory re-
    ceipt should issue correctly describing the prop-
    erty and the tax, limiting the effect, of course,
    to the property actually involved and the tax act-
    ually paid."
        The Supreme Court was here dealing with the papent
of delinquent taxes before same had been reduced to judgment,
'outthe same principle is applicable at all times. Therefore,
it is our opinion that the tax against each separate tract or
parcel of land may be pald at any time without at the same
tjme ;r;aying
            taxes on other tracts of land, even though same
mey have been included in the same judgment, and that your
question (b) should be answered in the affirmative.
        Trusting that this satisfactorily answers your in-
quiry, we are
Honorable Conrad J. Landram, page 4        O-5656



                                 Very truly yours
                             ATTORNEY GFiNERALOF TEXAS

                                 By s/Jas. W. Bassett
                                      Jas. W. Bassett
                                            Assistant

JwB:db:wc

APPROVED NOV 8, 1943
s/Grover Sellers
FIRST ASSISTANT
ATTORN-EIYGENERAL
Approved Oplnlon Committee By s/BwB Chairman